Title: To Benjamin Franklin from John Adams, 1 December 1781
From: Adams, John
To: Franklin, Benjamin



Sir,
Amsterdam Decr. 1st. 1781.
Last night I had the honor of yours of the 23d. & 26th Ulto.— If it should be convenient for Mr. Barclay to come here and take the Care of the Goods, it would be happy for me. I am also very happy to learn from your Excellency, that our Troops are tolerably well cloathed, and will be in a short time completely so. This Information will make me less anxious about a little unavoidable delay, in the Conveyance of the Goods that are here.
Your proposals to Mr De Neufville and Son, which I have communicated to day to the Son, appear to me very reasonable: viz. to deliver the Goods to me, and then make his demand for Damages, which if thought reasonable You will pay; if not let them be settled by Arbitration.
I have not delivered your Letter to him, nor given him any hint of its Contents. I thought it safest to reflect upon it a little: but I believe I shall deliver it. I am under no fear of its hurting our political Negotiations here. It is not in his Power to do Us good or harm in that way. I am of your opinion that Mr De Neufville would not take the Goods off our hands at a discount of ten per Cent, nor double that Sum. I believe he would be puzzeled in his Affairs by the Attempt to take them, but wish I may be mistaken. I should be obliged to You for a Copy of the Terms on which he offered You to borrow Money for Us. I will examine Messrs. Fizeaux Account as soon as I can: but I believe it is right.
I am much pleased with your Reflections on the glorious News. Few military plans were ever better laid or executed. It gives the English an appearance of littleness, while the Allies appear great indeed. It is a demonstration to every thinking Mind, that the pursuits of Britain are chimerical: but the affair of Trenton, of Saratoga and a thousand others might have taught this Lesson long ago, that in a Land War America could defend herself against all the World. A very sensible Officer in the British Artillery, tho’ a violent Tory, acknowledged this to me often in Conversation nine Years ago: yet this Opinion of his has not hindered him from serving against Us all the War.
Is the Comte de Grasse gone to Newfoundland, Hallifax, New York, Charlestown or the Islands? Or is it not permitted to guess? He has behaved so well however, that I am not afraid to trust him, let him be gone where he will.
I have recieved Letters from London, most earnestly importuning that a fund may be established in London for Mr. Laurens, who is represented as suffering for want of Necessaries. I have ventured to promise an 100£ for him out of the few Guilders that Mr. de Neufville has obtained on the Loan: but I have referred to your Excellency, who can do better for him than I.— I have recieved a pathetic Letter from his Daughter too, who has been advised from London to write to your Excellency and me.— I have informed her all I knew of the Measures for his Exchange, and have referred her to your Excellency.
I have the honor to be, most respectfully, Sir, your most obedient and most humble Servant
J. Adams.


Since writing the above, the Account of Messieurs Fizeaux & Grand has been examined and found right, supposing the Exchange to be right: so that I have returned it inclosed.
J. Adams.
His Excellency Benjamin Franklin Esqr.

 
Notation: J. Adams Dec. 1st. 1781.
